Citation Nr: 0711507	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis 
involving the hands and feet, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio, which 
granted service connection for dermatophytosis of the hands 
and feet and assigned a 30 percent disability evaluation.  

In February 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The claims file includes a transcript of that hearing.

The Board remanded the case in March 2006 for additional 
development.  The case is once again before the Board for 
review.


FINDING OF FACT

The veteran's dermatophytosis only involves his hands and 
feet, does not involve systemic or nervous manifestations, is 
not exceptionally repugnant, and requires no more than 
topical therapy for treatment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dermatophytosis involving his hands and feet have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7806 (2002 & 2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's dermatophytosis involving his hands and feet 
has been evaluated under Diagnostic Code (DC) 7806, which 
pertains to dermatitis or eczema.  When the veteran filed his 
claim, VA assigned a 30 percent evaluation for eczema with 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, DC 7806 (2002).

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
regulations require the Board to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether the veteran's dermatophytosis warrants an 
increased rating.  VA's Office of General Counsel applies the 
amended criteria only for periods from and after the 
effective date of the regulatory change and only if they are 
favorable the claim.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  

Under the revised criteria for DC 7806, VA rated 
dermatophytosis as dermatitis.  38 C.F.R. § 4.118, DC 7806 
(2006).  Under the new criteria for DC 7806, a 30 percent 
rating requires evidence of exposure from 20 percent to 40 
percent of the entire body or 20 percent to 40 percent of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  See 38 C.F.R. § 4.118, DC 
7806 (since August 30, 2002).

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

Applying both the old and the new criteria to the facts of 
this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent.  The evidence, which consists of VA 
examination reports dated in May 2005 and April 2006, shows 
that the veteran's dermatophytosis only involves his hands 
and feet, does not involve systemic or nervous 
manifestations, is not exceptionally repugnant, and requires 
no more than topical therapy for treatment.  Hence, the 
veteran's dermatophytosis does not warrant an evaluation in 
excess of 30 percent.

Under the old criteria, VA assigned the veteran a 30 percent 
evaluation for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement.  However, none of 
the veteran's recent examinations meets the requirements for 
a 50 percent evaluation.  In this regard, the April 2006 
examination found only slight scaliness in the palms of the 
hands, scaliness in the plantar aspects of his feet, and one 
fingernail and four toenails that were thickened, crumbly, 
and with yellowish discoloration.  The examinations did not 
find constant exfoliation or itching, extensive lesions, or 
marked disfigurement.  Photographs associated with that 
report confirm these findings.  Hence, the veteran's skin 
disability does not warrant an evaluation in excess of 30 
percent.

Under the new criteria, since the veteran's skin disability 
involves only his hands and feet, it does not involve more 
than 40 percent of his entire body or more than 40 percent of 
an exposed area.  Moreover, there is no evidence that the 
veteran's skin disability requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs.  The March 2006 examination report notes that for the 
past twelve months, the veteran used topical treatments 
including absorbase ointment and capsaicin cream.  However, 
neither VA examination report makes any reference to any 
corticosteroids or other immunosuppressive drugs.  Hence, 
there is no basis to assign a disability evaluation in excess 
of 30 percent under the new criteria. 

The Board remanded the veteran's case in March 2006 and 
requested that the examiner determine whether the veteran's 
venous insufficiency was related to the dermatophytosis of 
the feet.  The March 2006 compensation examination notes that 
it is less likely than not that the veteran's venous 
insufficiency is related to his dermatophytosis.  Instead, 
the examiner indicated that his venous insufficiency was more 
likely than not related to his many years of smoking rather 
than his skin disability.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for his 
service-connected dermatophytosis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
38 C.F.R. §38 U.S.C.A. § 5107(b).  Hence, VA must deny the 
appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO dated in July 2004 
and April 2006 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  VA 
also afforded the veteran recent compensation examinations to 
determine the severity of his skin disability, which are 
adequate for rating purposes.  These reports document the 
percentage of the veteran's body affected by the 
dermatophytosis, provide a determination about the use of 
corticosteroids or other immunosuppressive drugs, as well as 
establish the likelihood of a link between the venous 
insufficiency and the dermatophytosis.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis involving the hands and feet is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


